


EXHIBIT 10.5


FOURTH AMENDMENT TO CREDIT AGREEMENT
 
THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) made as of the
______ day of March, 2004, by and among M/I HOMES, INC. (formerly known as M/I
Schottenstein Homes, Inc.), an Ohio corporation (“Borrower”), FLEET NATIONAL
BANK (formerly known as BankBoston, N.A.) (“Fleet”) and the banks from time to
time a party to that certain Credit Agreement (as hereinafter defined) (the
“Banks”; Fleet and the Banks are hereinafter referred to collectively as the
“Lenders”) and FLEET NATIONAL BANK (formerly known as BankBoston, N.A.), as
Agent (the “Agent”).
W I T N E S S E T H:
WHEREAS, Borrower, Agent and Fleet entered into that certain Credit Agreement
dated August 29, 1997 (the “Original Credit Agreement”), as amended by First
Amendment to Credit Agreement dated September 15, 2000 (the “First Amendment”),
Second Amendment to Credit Agreement dated March 6, 2002 (the “Second
Amendment”) and Third Amendment to Credit Agreement dated June 2, 2003 (the
“Third Amendment”) (collectively, the “Original Credit Agreement”, “First
Amendment”, “Second Amendment” and “Third Amendment” referred to as, the “Credit
Agreement”); and
WHEREAS, Borrower has requested that the Lenders modify the Credit Agreement in
certain respects; and
 
WHEREAS, the Agent and the Lenders have agreed to such modification to the
Credit Agreement subject to the execution and delivery by Borrower of this
Amendment.
 
NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:
 1. Definitions. All the terms used herein which are not otherwise defined
    herein shall have the meanings set forth in the Credit Agreement.
 2. Modification of the Original Credit Agreement. Borrower, the Lenders and
    Agent do hereby modify and amend the Original Credit Agreement as
    follows:    

              (a)  By deleting in its entirety the definition of “Senior Credit
Agreement” appearing on page 13 of the Original Credit Agreement, and inserting
in lieu thereof the following definition of “Senior Credit Agreement”:

“Senior Credit Agreement. The Credit Agreement effective as of March 6, 2002 by
and among the Borrower; Bank One, N.A., individually and as agent; The
Huntington National Bank, individually and as documentation agent; U.S. Bank,
N.A., National City Bank, AmSouth Bank, and SunTrust Bank,

       

--------------------------------------------------------------------------------

 

 
individually and as co-agents; Comerica Bank; Fifth Third Bank, Central Ohio;
PNC Bank, National Association; Washington Mutual Bank, FA; Fleet National Bank;
and Guaranty Bank; as the same may be amended, modified, extended, refinanced,
renewed or replaced from time to time.”
 
(b) By deleting in its entirety the definition of “Senior Debt,” appearing on
pages 13 and 14 of the Original Credit Agreement, and inserting in lieu thereof
the following definition of “Senior Debt”:
 
“Senior Debt. Senior Debt shall mean all Indebtedness for money borrowed by the
Borrower, before or after the date of the Notes, created or evidenced by notes
or similar instruments executed and delivered pursuant to (a) the Senior Credit
Agreement up to the aggregate principal Indebtedness thereunder, including
reimbursement obligations relating to drawn letters of credit issued or
outstanding pursuant thereto (and including any obligations with respect to
letters of credit issued or outstanding pursuant thereto but which are undrawn),
not exceeding $375,000,000.00, of which not more than $50,000,000.00 shall
pertain to reimbursement obligations relating to drawn letters of credit that
were issued or outstanding pursuant to the Senior Credit Agreement (and
including any obligations with respect to letters of credit issued or
outstanding pursuant thereto but which are undrawn), (b) the M/I Financial Corp.
Loan Agreement up to an aggregate principal Indebtedness thereunder not
exceeding $40,000,000.00, (c) Indebtedness incurred solely with respect to
Construction Bonds or completion guaranties delivered to municipalities or other
political subdivisions to secure the Borrower's performance of obligations
related to lot improvements and subdivision development and completion and which
are not obligations for borrowed money, and (d) any other Indebtedness for money
borrowed by the Borrower, before or after the date of the Notes, created or
evidenced by notes, bonds, debentures or other similar instruments or by loan
agreement under which the Indebtedness is reflected in a loan account (but
excluding any trade debt) in an aggregate principal amount not to exceed
$25,000,000.00, and amendments, renewals, modifications, extensions and
refundings (but specifically excluding any increases over the limits set forth
above) of any such Indebtedness; provided, however, that in no event shall any
of such Indebtedness be considered as "Senior Debt" hereunder if in any
instrument or instruments evidencing or securing the same or pursuant to which
the same are outstanding, or under any such amendment, renewal, extension or
refunding, it is provided that such Indebtedness is not superior in right of
payment to the Notes or that such Indebtedness is pari passu with or junior in
right of payment to the Notes. Senior Debt shall not include any Indebtedness
that is payable to any Subsidiary or Affiliate of the Borrower, any director,
officer or employee of any thereof, or pursuant to or in connection with any
Investments in Joint Ventures; provided that Senior Debt may, subject to the
limits set forth above, include Indebtedness of the Borrower to lenders that
have extended credit or financing to joint ventures, partnerships or other
permitted entities in which the Borrower has made Investments in Joint Ventures
as permitted by this Agreement (including Indebtedness with respect to
Guaranteed HNB Joint Ventures Letters of Credit).”
 

     2  

--------------------------------------------------------------------------------

 

 
(c) By deleting in its entirety §6.4(c) of the Original Credit Agreement,
appearing on page 27 thereof, and inserting in lieu thereof the following
§6.4(c):
 
“(c) concurrently with the delivery of each financial statement referred to in
§6.4(a) above and each financial statement referred to in §6.4(b) above, a
certificate of the principal financial or accounting officer of the Borrower in
form and substance reasonably satisfactory to the Agent and stated to have been
made after due examination by such officer (i) stating that, to the best of such
officer’s knowledge, the Borrower and each of its Subsidiaries during such
period has observed or performed in all material respects all of its covenants
and other agreements, and satisfied every condition contained in this Agreement
and the Notes to be observed, performed or satisfied by it, and that such
officer has obtained no knowledge of any Default or Event of Default except as
specified in such certificate, (ii) showing in detail .the calculations
supporting such statement in respect of the covenants set forth in §6.12, §7.1,
§7.3, §7.4, §7.5, §7.6 and §7.7, and (iii) stating that no Change of Control has
occurred; and”
 
(d) By deleting in its entirety §7.1(g) of the Original Credit Agreement,
appearing on page 31 thereof, and inserting in lieu thereof the following
§7.1(g):
 
“(g)   Other Indebtedness of the Borrower and its Subsidiaries for borrowed
money from an institutional lender or in connection with a public or privately
placed debt offering created or evidenced by notes, bonds, indentures or similar
agreements or by loan agreement under which the Indebtedness is reflected in a
loan account (it being agreed that such Indebtedness may not include trade
debt); provided that neither the Borrower nor any of its Subsidiaries shall
incur any such Indebtedness pursuant to this §7.1(g) (such permitted
Indebtedness is hereafter referred to as “Additional Permitted Senior Debt”)
unless the ratio of the Borrower’s EBITDA to Consolidated Interest Incurred for
the previous four (4) fiscal quarters of the Borrower is greater than 2.0 to
1.0. For the purposes of performing such test, Consolidated Interest Incurred
shall include the interest expense that would have been incurred on such
Indebtedness on a pro forma basis for a four (4) quarter period. In no event
shall any of such Indebtedness be considered as Additional Permitted Senior Debt
hereunder if in any instrument or instruments evidencing or securing the same or
pursuant to which the same are outstanding, or under any amendment, renewal,
extension or refunding thereof, it is provided that such Indebtedness is not
superior in right of payment to the Notes or that such Indebtedness is pari
passu with or junior in right of payment to the Notes, it being the intent of
the parties that no other “subordinated debt” shall be permitted except as
incurred pursuant to §7.1(h) hereof.

     3  

--------------------------------------------------------------------------------

 

 
Notwithstanding the foregoing, neither the Borrower nor any of its Subsidiaries
shall incur any such Indebtedness pursuant to this §7.1(g) unless the Borrower
shall have provided the Agent a statement certified by the principal financial
or accounting officer of the Borrower that no Default or Event of Default exists
or will exist after the incurrence of such Indebtedness, which statement shall
include a calculation demonstrating that the Borrower will be in compliance with
the foregoing ratio after giving effect to such incurrence. Additional Permitted
Senior Debt shall not include any Indebtedness that is payable to any Subsidiary
or Affiliate of the Borrower, any director, officer or employee of any thereof,
or pursuant to or in connection with any Investments in Joint Ventures;”
 
(e) By adding in its entirety the following §7.1(h) of the Original Credit
Agreement:
 
“(h)   Other Indebtedness of the Borrower in a principal amount not to exceed
$300,000,000.00 (such permitted Indebtedness is hereafter referred to as
“Permitted Subordinate Debt”) which Permitted Subordinate Debt is pari passu
with or junior in right of payment to the Notes and is evidenced by agreements
that are satisfactory to Agent in its reasonable discretion containing
subordination and standstill provisions or provisions which provide that such
Permitted Subordinate Debt is pari passu with respect to the Notes. In no event
shall any of such Indebtedness be considered as Permitted Subordinate Debt
hereunder if in any instrument or instruments evidencing or securing the same or
pursuant to which the same are outstanding, or under any amendment, renewal,
extension or refunding thereof, it is provided that such Indebtedness is
superior in right of payment to the Notes or that such Indebtedness is not pari
passu with or junior in right of payment to the Notes. Notwithstanding the
foregoing, neither the Borrower nor any of its Subsidiaries shall incur any such
Indebtedness pursuant to this §7.1(h) unless the Borrower shall have provided
the Agent a statement certified by the principal financial or accounting officer
of the Borrower that no Default or Event of Default exists or will exist after
the incurrence of such Indebtedness, which statement shall include a calculation
demonstrating that the aggregate principal amount of all Permitted Subordinate
Debt outstanding will not exceed $300,000,000.00 after giving effect to such
incurrence; and”
 

     4  

--------------------------------------------------------------------------------

 

        (f)  By renumbering the existing §7.1(h) of the Original Credit
Agreement, so that the existing §7.1(h) of the Original Credit Agreement is now
§7.1(i) of the Original Credit Agreement.
 
        (g)  By deleting in its entirety §7.3(a)(iii) of the Original Credit
Agreement, appearing on page 34 thereof, and inserting in lieu thereof the
following §7.3(a)(iii):
 
“(iii) Contingent Obligations related to Indebtedness of joint ventures in which
the Borrower has made Investments in Joint Ventures and in which the Borrower is
a partner, member or shareholder (including obligations with respect to the
Guaranteed HNB Joint Venture Letters of Credit); provided, however, that the
aggregate amount of such Contingent Obligations at any one time outstanding
pursuant to this §7.3(a)(iii) shall not exceed (A) $50,000,000 less (B) the
aggregate amount of Permitted Indebtedness;”
 
(h) By adding in its entirety the following §7.12 to the Original Credit
Agreement:
 
“Restriction on Prepayment of Indebtedness. Without the prior written consent of
the Majority Holders, which consent may be withheld by the Majority Holders in
their sole and absolute discretion, the Borrower shall not (a) modify, waive or
amend the documents relating to any Permitted Subordinate Debt, (b) prepay,
purchase, amortize, retire, redeem, defease or otherwise acquire any Permitted
Subordinate Debt that is subordinate to the Notes, (c) prepay, purchase,
amortize, retire, redeem, defease or otherwise acquire any Permitted Subordinate
Debt that is pari passu with the Notes except to the extent that Borrower shall
prepay, purchase, amortize, retire, redeem, defease or otherwise acquire the
Notes on a pro rata basis, (d) make any payments on any Permitted Subordinate
Debt that is subordinate to the Notes, except for payments of interest due and
payable on the Permitted Subordinate Debt, so long as no Event of Default exists
hereunder or would result from such payment of interest or other payment and so
long as the Lenders have been paid any amounts due and payable in connection
with the Loans or (e) make any payments on any Permitted Subordinate Debt that
is pari passu with the Notes, except to the extent that the Lenders have been
paid any amounts due and payable in connection with the Loans on a pro rata
basis.”
 

    5   

--------------------------------------------------------------------------------

 

        (i)  By adding the word “or” to the end of the existing §9.1(l) of the
Original Credit Agreement, appearing on page 41 thereof.
 
        (j)  By adding in its entirety the following §9.1(m) to the Original
Credit Agreement:
 
“any subordination agreement that evidences any Permitted Subordinate Debt (i)
ceases to be the legal, valid and binding agreement of any Person party thereto,
enforceable against such Person in accordance with its terms or a payment is
made by Borrower in violation of any provision thereof, or (ii) shall be
terminated, invalidated or set aside, or be declared ineffective or inoperative
or the Indebtedness related thereto is in any way not fully subordinate to all
of Borrower’s Indebtedness and other liabilities to Lenders and Agent under this
Agreement and the Notes and to Borrower’s obligations, if any, as a guarantor or
otherwise of the Indebtedness and other liabilities of M/I Financial Corp.
(including without limitation the obligations with respect to the M/I Financial
Corp. Loan Agreement);”
 

3.  Modification of the First Amendment. Borrower, the Lenders and Agent do
hereby modify and amend the First Amendment as follows:
 
 1.   By deleting the figure “$15,000,000.00” appearing in the last line of the
    amended definition of “Permitted Indebtedness” appearing in Paragraph 2(b)
    of the First Amendment, appearing on page 2 thereof, and inserting in lieu
    thereof the figure “$40,000,000.00”.
 2. By deleting the figure “$4,000,000.00” appearing in the last line of the
    amendment to §7.3(a)(iv) appearing in Paragraph 2(h) of the First Amendment
    and inserting in lieu thereof the figure “$10,000,000.00”.

          4.  Modification of the Second Amendment. Borrower, the Lenders and
Agent do hereby modify and amend the Second Amendment as follows:

 1. By deleting in its entirety the amendment to the definition of “Change of
    Control” appearing in Paragraph 2 of the Second Amendment, appearing on page
    1 and 2 thereof, and inserting in lieu thereof the following definition:

“Change of Control. A Change of Control shall exist upon the occurrence of any
of the following:

(a)  any Person or group (as that term is understood under Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the rules
and regulations thereunder) shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of a percentage (based on voting
power, in the event different classes of stock shall have different voting
powers) of the voting stock of Borrower equal to at least fifty percent (50%);
or



     6  

--------------------------------------------------------------------------------

 



            (b) as of any date a majority of the Board of Directors of Borrower
consists of individuals who were not either (i) directors of Borrower as of the
corresponding date of the previous year, (ii) selected or nominated to become
directors by the Board of Directors of Borrower of which a majority consisted of
individuals described in clause (b)(i) above, or (iii) selected or nominated to
become directors by the Board of Directors of Borrower of which a majority
consisted of individuals described in clause (b)(i) above and individuals
described in clause (b)(ii), above.”

 

        5.  Modification of the Third Amendment. Borrower, the Lenders and Agent
do hereby modify and amend the Third Amendment as follows:

             (a)  By deleting the figure “$5,000,000.00” appearing in the last
line of the amendment to the definition of “Developed Lots” appearing in
Paragraph 3(a) of the Third Amendment, appearing on page 2 thereof, and
inserting in lieu thereof the figure “$10,000,000.00”.

        6.  References to Credit Agreement. All references in the Loan Documents
to the Credit Agreement shall be deemed a reference to the Credit Agreement, as
modified and amended herein.

        7.  Representations. Borrower represents and warrants to Agent and the
Lenders as follows:

            (a)  Authorization. The execution, delivery and performance of this
Amendment and the transactions contemplated hereby (i) are within the authority
of Borrower, (ii) have been duly authorized by all necessary proceedings on the
part of Borrower, (iii) do not and will not conflict with or result in any
breach or contravention of any provision of law, statute, rule or regulation to
which Borrower is subject or any judgment, order, writ, injunction, license or
permit applicable to Borrower, (iv) do not and will not conflict with or
constitute a default (whether with the passage of time or the giving of notice,
or both) under any provision of the certificate of formation, operating
agreement, articles of incorporation or other charter documents or bylaws of, or
any mortgage, indenture, agreement, contract or other instrument binding upon
Borrower or any of its properties or to which Borrower is subject, and (v) do
not and will not result in or require the imposition of any lien or other
encumbrance on any of the properties, assets or rights of Borrower. Borrower
hereby represents and warrants that Borrower is not required to obtain the
consent of any third party as a result of or in connection with entering into
this Amendment and Borrower has provided any and all notices to any third
parties as required as a result of or in connection with entering into this
Amendment. 

    7   

--------------------------------------------------------------------------------

 

            (b)   Enforceability. The execution and delivery of this Amendment
is the valid and legally binding obligations of Borrower enforceable in
accordance with the terms and provisions hereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and
except to the extent that availability of the remedy of specific performance or
injunctive relief is subject to the discretion of the court before which any
proceeding therefor may be brought.
 
            (c)  Approvals. The execution, delivery and performance of this
Amendment and the transactions contemplated hereby do not require the approval
or consent of any Person or the authorization, consent, approval of or any
license or permit issued by, or any filing or registration with, or the giving
of any notice to, any court, department, board, commission or other governmental
agency or authority other than those already obtained.
 
        8.   No Default. By execution hereof, the Borrower certifies that
Borrower is and will be in compliance with all covenants under the Loan
Documents after the execution and delivery of this Amendment, and that no
Default or Event of Default has occurred and is continuing.
 
        9.   Waiver of Claims. Borrower acknowledges, represents and agrees that
Borrower has no defenses, setoffs, claims, counterclaims or causes of action of
any kind or nature whatsoever with respect to the Loan Documents, the
administration or funding of the Loan or with respect to any acts or omissions
of Agent or any Lender, or any past or present officers, agents or employees of
Agent or any Lender, and each of such Persons does hereby expressly waive,
release and relinquish any and all such defenses, setoffs, claims, counterclaims
and causes of action, if any.
 
        10.   Ratification. Except as hereinabove set forth, all terms,
covenants and provisions of the Credit Agreement remain unaltered and in full
force and effect, and the parties hereto do hereby expressly ratify and confirm
the Loan Documents and the Credit Agreement as modified and amended herein.
Nothing in this Amendment shall be deemed or construed to constitute, and there
has not otherwise occurred, a novation, cancellation, satisfaction, release,
extinguishment or substitution of the indebtedness evidenced by the Notes or the
other obligations of Borrower under the Loan Documents.
 
        11.   Amendment as Loan Document. This Amendment shall constitute a Loan
Document.
 
        12. Counterparts. This Amendment may be executed in any number of
counterparts which shall together constitute but one and the same agreement.
 
        13.   Miscellaneous. This Amendment shall be construed and enforced in
accordance with the laws of the Commonwealth of Massachusetts. This Amendment
shall be effective upon the execution and delivery of this Amendment by the
Borrower and Fleet. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective permitted successors,
successors-in-title and assigns as provided in the Credit Agreement.

    8   

--------------------------------------------------------------------------------

 

        14.  Fees. As an additional condition to the effectiveness of this
Amendment, Borrower shall have paid Fleet a fee, the amount, terms and manner of
payment of which are the subject of a separate letter agreement between Borrower
and Fleet.

    9   

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have hereto set their hands and affixed
their seals as of the day and year first above written.
BORROWER:
M/I HOMES, INC. (formerly known as M/I Schottenstein Homes, Inc.), an Ohio
corporation


By:                         
Name:                    
Title:               
   
Attest:                       
Name:                   
Title:                   
 
FLEET NATIONAL BANK (formerly known as BankBoston, N.A.), individually and as
Agent


By:                       
Name:                   
Title:                 
  

     10  

--------------------------------------------------------------------------------

 

 